Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
UNITY OF INVENTION

This application contains claims directed to more than one species of the generic invention.
The species are as follows: 
Species 1 – the species embodied by those figures not delineated as belonging to embodiment 2.
Species 2 – the species embodied by those figures delineated as belonging to embodiment 2 - Paragraph [0172], “Embodiment 2 of the drive-in machine will be described with reference to Fig. 27, Fig. 28 and Fig. 29”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 & 2 lack unity of invention because even though the inventions of these groups require the technical feature of a drive in machine, operation member, plunger, trigger valve, contact member, striking portion, first pressure chamber, valve element, control mechanism, and a restriction mechanism, these technical features are not special technical features as it does not make a contribution over the prior art in view of Panock US 3,612,379.  
Regarding claim 1, the Examiner will compare the technical features to the prior art.  

Panock, (US 3,612,379) disclose each of the following technical features - 
A drive in machine (Fig. 1, manual pneumatically actuated fastener-driving machine) comprising;
Operation member (Fig. 1,  digitally operable trigger 58),
Plunger (Fig. 4, plunger 52),
Trigger valve (Fig. 1, control valve 40) that has a plunger;
Contact member (Fig. 4, vertically elongated, plunger-type work-engageable trigger finger 72) that is brought into contact with the material to be driven;
Striking portion (Fig. 1, fastener-driving blade 25);
First pressure chamber (Fig. 1, upright cylinder 18 containing substantial volume fluid reservoir space 15);
Valve element (Fig. 1, control poppet valve piston member 21);
Control mechanism (Fig. 1, control/bleeder valve 50) ;
Restriction mechanism (Page 4, lines 3-25 describe this mechanism, “According to the present invention, means are provided for optionally restraining the trigger lever 58 from fully retracting the bleeder valve to bleedoff position…”).  
For these reasons above, these are not considered special technical features.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731